Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2022 has been entered.
 
Response to Arguments

Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In view of the paragraph starting at line 22 page 11 of the written description the objection to the drawing is withdrawn.  The provided amendments to the specification and drawing will not be entered as they add new matter.  The depiction of the added adhesive is shown in a manner not disclosed in the originally filed application.  The application does not provide for a partially covered layer of adhesive material, and in the alternative the disclosure does not provide for how much either.  As such, it is better to leave the drawing as is, as adding the layer inevitably adds new descriptions to how the layer if present may be specifically arranged with respect to the other layers.

Claim Objections
Claims 1-7 objected to because of the following informalities:  

Claim 1-7 are objected to as failing to be consistent with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The previous amendments to include the use of the descriptive term “non adhesive”, however the layers as originally disclosed have some form or amount of adhesion properties, as they are clearly shown and disclosed to adhere to other layers without the use of a specifically defined “adhesive layer.  Note that both the first and second claimed layers adhere to the base layer.  Applicant’s written description page 11 starting at line 22 states a adhesive layer may be a material “achieving temporary adhesive bonding”.  These layers clearly also some finite amount of “adhesive bonding”.  Therefore, limiting the materials to a description of “non adhesive” is not consistent with the written description.
Appropriate correction is required. (It is recommended to remove the description “non adhesive” wherever it appears.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Micro Materials (Micro Materials Inc. (2016, August 2)) in view of Shiga et al. (US 20130017396 A1) in view of Sadaka (US 20090171216 A1) in view of Wodnicki (2013/0257224 A1).


    PNG
    media_image1.png
    460
    444
    media_image1.png
    Greyscale

Regarding claims 1, 2, 4 and 6- 7, Micro materials teaches a method of processing a workpiece with a disk-shaped blade containing abrasive grains (i.e. a dicing saw Fig. 5-6), comprising the steps of: 
preparing the workpiece having a base (Device Wafer fig. 1) and including a front surface side of the base and a a second surface side of the base; 
placing an adhesive layer [i.e. adhesive z bond 501 side] on said first side (Figs 2-3); 
placing an auxiliary plate (i.e. Carrier) on said adhesive layer on said first layer (Figs. 2-3), 
causing the blade rotated to cut through the first layer and the auxiliary plate (i.e. a dicing saw Fig. 5-6);
removing the auxiliary plate from the workpiece that has been cut by the blade (Figs 7-8).

	First regarding the saw blade, dicing is understood.  While the blade is not explicitly depicted it is at least obvious as dicing with a saw blade if the conventional means of dicing, and the pictures depict what one of ordinary skill in the art recognize as the “full cut” dicing process.  For an example of performing a full cut dicing process using a rotating saw blade see Shiga et al. figures 1-2, which describes generic full cut dicing is performed by a conventional abrasive rotating saw blade which cuts thought the workpiece and partially into a support structure/substrate in order to separate devices formed in a device layer of the workpiece.
	In view of Shiga, it would be obvious if not already inferred to perform the dicing of Micro Materials by selecting a known dicing process depth of using a saw blade, as the mere selection of a known process that achieves the known and expected results is a obvious choice to one of ordinary skill in the art at the time of the invention.  It would be therefore obvious to one of ordinary skill in the art at the time of filing to perform a full cut dicing process while performing the process as disclosed in the Micro Materials technical document.  This would include cutting through the auxiliary plate/carrier, adhesive layer, first layer, base layer, and partially into but not though a second or support layer (note: regarding claim 1, the second layer may be part of the workpiece or a further support layer upon which the workpiece sits.)

	Regarding the disclosed base substrate (i.e. device wafer first, base and second layers and their specific materials, claims 4, 6 - 7) of the Micro materials technical document, a specific device wafer is not disclosed, thus specific layers and materials are not disclosed.  However, device wafers would be expected to comprise various layers dependent upon the type of devices are being produced.  
Per the Applicant’s written description and following dependent claims a piezoelectric device is being produced.  A piezoelectric devices (transducers) are known in the art to have numerous layers including front surface and second surface layers and processed by sawing into multiple devices.  
For support see Wodnicki et al. which teaches the analogous workpiece as claimed to be diced by a dicing blade.  Wodnicki teaches piezo electric workpiece comprising as second layer formed of Tungsten carbide [41] and a first surface layer of resin or graphite [2] sandwiching a Piezoelectric base layer [42] (Wodnicki Figs. 1-4).  


    PNG
    media_image2.png
    532
    265
    media_image2.png
    Greyscale

	At the time of the invention it would be obvious to one of ordinary skill in the art to use modify the conventional dicing processes as outlined in the Micro Materials technical document to simply select a device wafer needing dicing such as taught in Wodnicki to be used in the process or in the alternative modify the dicing process of Wodnicki to be performed as outlined in the Micro materials technical disclosure.  Simple substitution of functionally equivalent dicing procedures and/or selection of a particular device wafer to be diced would be considered obvious to one of ordinary skill in the art at the time of filing.

	With identification of the particular device wafer and its materials being diced, one of ordinary skill in the art would be expected to choose/select appropriate materials for the auxiliary plate.  Material for a base, carrier and auxiliary plates would be chosen based upon common proactive and suitability for the purpose.


	Wodnicki cited for teaching a conventional piezo device wafer to be diced, does not teach auxillary or carrier such as disclosed in the Micro material document and claimed.  As per the Applicant’s specification, the materials that achieve the claimed relative properties are a silicon auxiliary plate and a piezo device layer of a Piezo device wafer.   At the time of filing both were known and used for the respective puposes.

In the art it is common to incorporate a thin piezo device layers on a silicon carrier for the purpose of supporting the piezo device layers, as piezo device layers are generally for forming transducers and are very thin and fragile.  Attaching a silicon carrier provides protection and a handle for processing the thin piezo layer.  This is effectively the same as shown in Sadaka 5(a)-5(e) and paragraphs 32-38.  As disclosed in paragraphs 32-38, piezo device layer 210 is attached to a silicon carrier and processed to form the structure as shown in figure 5(e).  As further disclosed in paragraph 38, the structure is further diced with a dicing saw.  From this disclosure it is understood that the process was capable of being diced using the steps as demonstrated in Micro Materials. One would put the device 5(e) of Sadaka on a dicing support, dice (using a standard full cut process Shiga et al) and subsequently remove the diced handle portion at the appropriate time as shown in Micro Materials figures 5-8.
	Performing the process as outlined in Micro materials using a known piezo device substrate (Wodnicki) and selecting a silicon auxillary plate to be paired with piexo devices when dicing will have the same claimed relative properties of having a modulus greater than 40GPa. As the mere selection and use of the materials disclosed and claimed provide the relative difference in modulus.

Regarding claim 3, Micro materials in view of Shiga in view of Sadaka in view in view of Wodnicki teach a method according to claim 1, wherein the material of the auxiliary plate has a Young's modulus of 40 GPa or higher at room temperature.  Simple selection of a Piezo device of Wodnicki and the simple selection of Si for a auxiliary supporting plate as taught in Sadaka will result of a auxiliary plate having the property, as the mere selection Si for the purpose results and meets the claimed process constraint.

Regarding claim 3, Micro materials in view of Shiga in view of Sadaka in view in view of Wodnicki teach a method according to claim 1, wherein the blade cuts into the front surface side of the workpiece.  The further condition of that a value calculated by dividing a cutting edge protrusion range of the blade by a thickness of the blade is 25 or higher would be a obvious variant to one of ordinary skill in the art at the time of the invention.  
In the sawing art the concept of how far the blade extends from the workpiece is a known optimizable parameter.  This is a known art independent parameter in all sawing arts from cutting wood, tile, metal ceramics, etc.  One of ordinary skill in the sawing art is expected to adjust blade depth to minimized problems such as boning, chipping, tear out, etc.  As such, one of ordinary skill in the art could settle on the claimed range through simple optimization of the cutting depth.  
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the depth  through routine experimentation and optimization to obtain optimal or desired device performance because the depth is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claim 4, Micro materials in view of Shiga in view of Sadaka in view of Wodnicki teach a method according to claim 1, wherein the base of the workpiece is made of a material including piezoelectric ceramics (see claim 1.  Both Wodnicki and Sadaka teach dicing of Piezo device substrates into piezo devices.  One of ordinary skill in the art may simply select the outlined dicing process as described in Micro materials for conventional piezo dicing.).

Regarding claim 6, Micro materials in view of Shiga in view of Sadaka in view of Wodnicki teach a method according to claim 1. As described in paragraph 45 of Sadaka the carrier in a further embodiment may be many other various materials including a epoxy resin material.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a resin for the carrier, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.


Regarding claim 7, Micro materials in view of Shiga in view of Sadaka in view of Wodnicki teach a method according to claim 1, wherein the second non-adhesive layer is made of tungsten carbide (See regarding claim 1.  Wodnicki teaches known conventional structure of piezo device substrates may have a generic structure of a graphite or resin first layer, middle/base piezo layer, and a second Tungsten Carbide layer.  This structure was known and used at the time of filing for the purpose of providing several devices to be diced by appropriate dicing processes such as disclosed in Micro materials.).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Micro Materials in view of Shiga in view of Sadaka in view of Wodnicki in further view of of Kinjo (JP 2016209998 A).
Regarding claim 5, as discussed relative to claim 1 the combination of cited references teach performing a full cut dicing process of a analogous workpiece.  The cited prior art may however be silent upon wherein the saw used included ultra sonic oscillations.  At the time of the invention it was known to dice piezoelectronic work pieces using conventional Full Cut dicing.  For support see Kinjo.  Kinjo teaches a Full Cut capable dicing saw for dicing piezoelectric workpiece .  The saw is further equipped with a ultasonic transducer which transmits ultrasonic vibrations to the rotating blade during dicing.  
	In view of Kinjo, it would be obvious to one of ordinary skill in the art to used the dicing saw as disclosed in Kinjo to perform the dicing discussed in the rejection of claim 1.  Simple selection of the known dicing saw for its intended purpose would result in the inclusion of ultrasonic oscillations as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2822



11/9/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822